Citation Nr: 0024847	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-19 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right shoulder reconstruction, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for status 
post right knee reconstruction, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from April 1988 to January 1992, 
in addition to service with the Air Force reserves.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied a rating in excess of 10 
percent for the veteran's service-connected right knee 
disability, as well as a compensable rating for his service-
connected right shoulder disability.  Following the veteran's 
timely appeal, the RO issued a rating decision in April 1999 
granting an increased rating to 10 percent for the veteran's 
right shoulder disability.  The veteran continued his appeal 
of both issues, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran's residuals of right shoulder reconstruction 
are manifested by X-ray evidence of osteoarthritis, full 
range of motion with pain and slight popping at the extreme 
of motion, including slight pain on abduction, with reported 
pain with repeated overhead work, but with excellent 
strength, and no instability, swelling, or tenderness, and a 
well-healed surgical scar.  

2.  The veteran's status post right knee reconstruction is 
manifested by no degenerative changes on X-ray, range of 
motion from 0 degrees extension to 130 degrees flexion, 
slight swelling and tenderness, and nontender surgical scars, 
no objective instability or laxity, but with slight disuse 
atrophy of the quadriceps, and complaints of repeated 
swelling and pain with prolonged standing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of right shoulder reconstruction are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (1999). 

2.  The criteria for a rating of 20 percent for status post 
right knee reconstruction are met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected right 
shoulder and right knee disorders are each more than 10 
percent disabling, and that higher ratings are warranted.  
Although he has been working on the assembly line at Ford 
motor company since 1994, he feels that his pain is 
increasing and making it harder for him to perform his daily 
physical activities.  The Board finds that the veteran's 
claims are plausible and capable of substantiation and are, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected disability has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  In addition to applicable schedular 
criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to 
consider whether an increased rating could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

I.  Factual Background

The veteran injured his right knee and underwent arthroscopy 
and anterior cruciate ligament repair of that knee while in 
service.  He also dislocated his shoulder and required a 
surgical procedure and physical therapy for that injury in 
service.  Service connection was granted for status post 
right knee reconstruction and status post right shoulder 
reconstruction in a June 1992 rating decision.  These 
disabilities were rated at 10 and 0 percent, respectively.  
The veteran's claim for increased ratings for these 
disabilities was received at VA in July 1998.  

Post-service medical evidence shows that the veteran 
underwent meniscectomy, synovectomy and meniscus repair in 
August 1995.  There has been no reported treatment of the 
right shoulder.  A report of VA examination dated in August 
1998 included reports of right knee pain, stiffness, 
weakness, occasional swelling, and occasional giving way 
sensation, but no history of use of a brace or a cane.  
Current medications were Axid and Clonazepam.  The veteran 
reported that he was doing pretty well with his shoulder as 
long as he stayed below the shoulder level.  With heavy 
overhead work, he experienced an instability kind of 
sensation like the shoulder was about to give out, but it has 
not in fact given out since service.  He reported some pain, 
aches, tenderness, and soreness and popping with heavy use to 
the right shoulder.  Examination of the shoulder disclosed a 
scar, excellent full range of motion with some pain and 
slight popping on extremes of motion, excellent strength, and 
no instability.  The right knee showed scars from surgery, 
some pain, soreness, tenderness, and mild crepitation with 
motion.  There was no joint line pain, no effusion, but some 
popping and crepitation with motion.  Range of motion was 
from 0 to 130 degrees.  The knee was stable to medial and 
lateral, anterior and posterior testing, and McMurray was 
negative.  X-rays were negative.  The diagnoses were residual 
postoperative injury, right shoulder, and residual 
postoperative injury, right knee, with anterior cruciate 
ligament reconstruction. 

The veteran was afforded a personal hearing at the RO in 
February 1999.  At that hearing, the veteran submitted 
documentation of two visits to his employer's nurse's clinic.  
On one occasion in October 1998, the veteran presented with 
knee pain and complaints of limited range of motion following 
his 10 hour work shift.  The right knee was observed to be 
swollen in the medial area but not discolored.  Range of 
motion was slightly impaired.  There was moderate crepitus 
and the knee was tender to deep palpation anteriorly.  The 
veteran's gait was normal, but he reported that the knee was 
throbbing when he was at rest.  On one occasion in January 
1999, he presented after his 10 hour shift with similar 
complaints.  The knee was moderately swollen but not 
discolored.  The assessment was sprain/strain of the right 
knee.  

At his hearing, the veteran testified that he was not 
receiving treatment currently for either his knee or his 
shoulder, but that these disabilities had become more painful 
over time.  The veteran described routine pain and swelling 
at the end of his shift at Ford.  He stated that he was 
restricted from certain duties on the assembly line, 
including crawling on the inside of the van being assembled 
and performing interior work.  He stated that, during his 
typical hours of 5 p.m. to 2:30 a.m., he would begin to feel 
his knee trouble by lunch time.  He explained that he was 
taking aspirin and other non-prescription pain reliever for 
pain.  He stated that he generally did not have problems with 
instability and that he had only one serious episode of 
locking up.  With regard to his shoulder, he reported that he 
basically managed that injury by not engaging in sports 
activity, to avoid having the shoulder pop out again.  The 
injury did not reportedly present any major problems with job 
performance.  

The hearing officer ordered an additional VA orthopedic 
examination to evaluate the right knee and shoulder, which 
was accomplished in February 1999.  The veteran complained 
that the right knee was productive of increasing pain and 
swelling, particularly after prolonged standing, stair 
climbing, and at the end of his work day.  He reported that 
he still was not using a brace, cane or crutch.  Examination 
of the shoulder revealed a well-healed, nontender scar.  
There was no swelling or tenderness elicited and there was 
slight pain on abduction.  X-rays revealed minimal 
degenerative arthritic changes of the right shoulder.  

Examination of the right knee revealed range of motion from 0 
to 130 degrees.  Well-healed, nontender surgical scars were 
noted.  There was slight swelling noted on the anterior 
medial aspect of the knee with no effusion.  There was 
tenderness elicited over the medial joint line.  There was no 
instability, and no laxity on anterior drawer testing.  There 
was slight disuse atrophy in the right quadriceps.  X-rays of 
the right knee showed no bony pathology.


II.  Increased Rating: Right Shoulder

The veteran's residuals of right shoulder reconstruction have 
been rated as 10 percent disabling under Diagnostic Codes 
5003, 5010, and 5201, effective from the date of his current 
claim.  The RO noted that the disability was now more than 0 
percent disabling based on pain on abduction and the presence 
of arthritis in the shoulder.  

The veteran's knee condition is now rated according to 
arthritis and limitation of motion.  Diagnostic Codes 5010-
5003-5201, therefore, essentially pertain to traumatic 
arthritis-type symptoms of the shoulder resulting in painful 
motion.  A 10 percent rating is warranted for painful or 
limited motion of a major joint group or group or minor 
joints, and may also be applied once to multiple joints if 
there is no limited or painful motion.  A 20 percent rating 
is warranted when there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitation exacerbation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010 (1999).  A 20 percent 
rating is warranted if motion is limited at shoulder level.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201  (1999).   The 
veteran's range of motion of the right shoulder is full, but 
painful above the shoulder level with repeated use.  The 
veteran credibly testified that he avoids sports activity and 
overhead activity to avoid further injury of the shoulder.  
However, his range of motion is noted to be full on 
examination.  Thus, the criteria for an increased rating 
under Diagnostic Code 5201 are not met.  The veteran has some 
painful, subjectively limited motion which supports a 10 
percent rating.  However, the aforementioned X-ray evidence 
does not show the degree of joint involvement necessary for 
an increased rating on these bases.

There are various diagnostic codes which must be reviewed in 
order to determine whether the veteran is entitled to an 
increased rating.  However, in the absence of evidence of 
ankylosis of the shoulder (Diagnostic Code 5200), or malunion 
or impairment of the humerus (Diagnostic Code 5202), or other 
impairment of the clavicle or scapula (Diagnostic Code 5203), 
there is no basis for assignment of a rating in excess of the 
currently assigned 10 percent under any other code provision.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 
(1999).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased rating could be assigned for his shoulder on the 
basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca, 8 Vet. App. at 204-05.  An 
increased rating is not warranted on the basis of functional 
loss due to pain or weakness in the instant case, as the 
veteran's symptoms are supported by only minimal pathology.  
In this regard, the Board notes that the August 1998 VA 
examination recorded pain with range of motion testing.  
However, the veteran was found to have excellent full range 
of motion of the shoulder.  There is good range of motion and 
an absence of muscle weakness.  The Board also notes that the 
veteran's subjective right shoulder complaints are of some 
pain, aches, tenderness, soreness, and popping with heavy 
use.  The veteran's right shoulder complaints, when viewed in 
conjunction with the medical evidence, do not tend to 
establish painful movement, weakened movement, excess 
fatigability, or incoordination, so as to more nearly 
approximate limitation of motion of the arm to midway between 
the side and shoulder level so as to warrant a 20 percent 
rating under Diagnostic Code 5201. 38 C.F.R. § 4.71a.  


III.  Increased Rating: Right Knee

The veteran's status post right knee reconstruction has been 
rated as 10 percent disabling under Diagnostic Code 5257, 
effective from January 1992, which addresses recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating under Diagnostic Code 5257 is warranted when the 
condition is slight, a 20 percent rating is warranted when it 
is moderate, and a 30 percent rating is for application when 
recurrent subluxation or lateral instability is severe.  
38 C.F.R. § 4.71a.  None of the medical evidence or the 
veteran's contentions suggest more than slight recurrent 
subluxation or lateral instability.  The VA examinations show 
no evidence of subluxation or instability.  Thus, a higher 
rating under Diagnostic Code 5257 is not warranted.  

Although the veteran has been rated with regard to Diagnostic 
Code 5257, and the Board would, pursuant to VAOPGCPREC 23-97, 
consider whether the veteran is entitled to a separate rating 
for instability and arthritis (with limited or painful 
motion), there is no evidence X-ray evidence of arthritis in 
the right knee.  

There are numerous other diagnostic codes which were reviewed 
in order to determine whether the veteran is entitled to an 
increased rating for his right knee.  The most recent 
examination by a VA examiner indicates that limitation of 
motion is minimal, with 0 to 130 out of 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  The veteran does not 
demonstrate considerable pain on examination, nor was there 
significant effusion or other abnormalities.  He has not 
demonstrated limitation of range of motion that would warrant 
more than a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (1999).  
Nonetheless, the veteran's testimony makes clear that the 
primary manifestations of his service-connected knee 
condition are pain and swelling with use.  This is supported 
by the medical evidence, including the records of clinic 
visits at his employer.  

The Board notes that the veteran has credibly testified that 
his knee is productive of recurrent swelling and that he has 
in fact reported to his employer for documentation of this 
swelling following his work shift.  The Board finds that the 
veteran's manifestations of his service-connected right knee 
are analogous to and approximate that of dislocated semilunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint.  In this regard, it is noted that 
the knee is very likely symptomatic on a routine basis as 
evidenced by the slight atrophy of the right sided quadriceps 
noted on two examinations.  This is consistent with a 20 
percent rating under Diagnostic Code 5258, which contemplates 
pain as part of the rating criteria.  Thus, the Board will 
apply the doctrine of reasonable doubt and grant an increased 
rating to 20 percent for status post right knee 
reconstruction.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256), limitation of motion of the knee 
(Diagnostic Codes 5260, 5261), or impairment of the tibia and 
fibula (Diagnostic Code 5262), there is no basis for 
assignment of a rating in excess of the currently assigned 20 
percent under any other code provision.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 (1999).  



ORDER

A rating in excess of 10 percent for residuals of right 
shoulder reconstruction is denied.  

Subject to the laws governing the payment of monetary 
benefits, a rating of 20 percent for status post right knee 
reconstruction is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

